Citation Nr: 1029818	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a May 
17, 2005, rating decision which assigned an effective date of 
March 10, 2000, for the grant of special monthly compensation 
(SMC) at the "l 1/2" rate.

2.  Entitlement to an effective date earlier than March 10, 2000, 
for the grant of special monthly compensation at the "r-1" 
rate.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2008 and January 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.  The Veteran testified at a Board 
videoconference hearing held in December 2009. 

The March 2008 rating action denied entitlement to a higher rate 
of SMC, and denied entitlement to an earlier effective date for 
the award of SMC at the "l 1/2" rate.  Following the Veteran's 
disagreement with the rating action, in which he challenged the 
effective date assigned the "l 1/2" rate in a prior May 2005 
rating decision with an allegation of CUE, the RO in January 2009 
awarded the Veteran SMC at the "r-1" level as he had requested, 
thereby resolving his disagreement as to that aspect.  The RO 
assigned an effective date of March 10, 2000, to the award of SMC 
at the "r-1" rate, and recharacterized the issue on appeal as 
entitlement to an effective date earlier than March 10, 2000, for 
the award of SMC at the "r-1" rate.  

As the Veteran did not appeal the May 2005 rating decision 
assigning the March 10, 2000 effective date for the award of SMC 
at the "l 1/2" rate, that rating decision is final, and the only 
manner in which the Veteran can revisit the effective date matter 
is through alleging CUE in the May 2005 decision.  He has done 
so, and the Board accordingly has recharacterized that issue as 
one involving CUE.

With respect to the assignment of SMC at the "r-1" rate, the 
May 2005 rating decision did not include consideration of that 
SMC rate.  Consequently, the January 2009 rating action is the 
first rating action in which an effective date for the "r-1" 
rate was assigned.  Although the statement of the case 
characterized the issue as one involving the effective date for 
the award of the "r-1" rate of SMC, that statement of the case 
was issued simultaneously with the January 2009 rating action and 
was in response to the Veteran's disagreement with the March 2008 
rating decision.  In other words, the statement of the case 
actually was intended to address the other matter on appeal 
before the Board (involving the allegation of CUE in the May 2005 
rating action).  The record reflects that the Veteran did not 
disagree with the effective date assigned the award of the "r-
1" rate of SMC until after the statement of the case was issued.  
This procedural deficiency will be addressed further in the 
REMAND portion of the decision.  That issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

The May 17, 2005, rating decision, which assigned an effective 
date of March 10, 2000, for the award of SMC, was adequately 
supported by the evidence then of record, and was not undebatably 
erroneous; the record does not demonstrate that the correct 
facts, as they were known in May 2005, were not before the RO, or 
that the RO incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error. 


CONCLUSION OF LAW

A May 17, 2005, rating decision which assigned an effective date 
of March 10, 2000, for the award of SMC was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. §§ 3.350, 3.400 (2005); 38 C.F.R. 
§ 3.105 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 and its implementing regulations, codified 
in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  
See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); VAOPGCPREC 12-2001 (holding that VA does 
not have "a duty to develop" in CUE claims because "there is 
nothing further that could be developed").  As noted in Livesay, 
CUE claims are not conventional appeals but instead are requests 
for revision of previous decisions.  Claims based on CUE are 
fundamentally different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not pursuing a 
claim for benefits but is instead collaterally attacking a final 
decision.  Livesay, 15 Vet. App. at 178- 179.  Moreover, a 
litigant alleging CUE has the burden of establishing such error 
on the basis of the evidence of record at the time of the 
challenged decision.  Id. 

Factual Background
 
The case has a complicated procedural history and factual 
background.  The record shows that, in September 1992, the 
Veteran filed a claim for paraplegia and for "aid & 
attendance."  In an accompanying statement, his representative 
clarified that the claim was for special monthly pension (SMP) at 
the aid and attendance rate, and for service connection for drug 
addiction.  Those claims were denied in a June 1993 rating 
action.  Historically, treatment records show that since at least 
the 1980s, the Veteran has had a measure of paresis from a spinal 
fracture.  In 1992 he underwent further surgical procedures at a 
VA facility for his back problems, and in December 1992 suffered 
the onset of increased neurologic problems after falling onto his 
buttocks.

In January 1994 the Veteran filed a claim seeking compensation 
pursuant to 38 U.S.C.A. § 1151 based on VA medical treatment of 
his back problems in 1992.  He did not reference loss of use of 
his legs or special monthly compensation (SMC).

In an October 1996 decision, the Board granted entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for the increase in 
neurologic disability associated with the T12 compression 
fracture resulting from VA medical treatment.  In a May 1997 
action, the RO implemented the Board's decision, granting service 
connection for decreased muscle strength of the lower extremities 
and assigning separate 10 percent evaluations.  The Veteran and 
his Veterans Service Organization, the Paralyzed Veterans of 
America (PVA), were notified of the decision (including the 
effective date and rating assigned) and of his appellate rights.

In June 1997, a PVA representative submitted a claim on behalf of 
the Veteran for "Aid and Attendance."  The RO interpreted the 
claim as one for special monthly pension, and denied the claim in 
June 1997.  (The first time PVA suggested that the June 1997 
claim was for special monthly compensation was almost a decade 
later.)  In July 1997, another PVA representative (hereafter 
"the Denver representative") disagreed with a decision he 
asserted was attached to the June 1997 denial of special monthly 
pension (SMP).  In his "disagreement," the Denver 
representative referred only to the "issue of intoxication" and 
a denial of vocational rehabilitation benefits.  The RO 
interpreted the statements of the Denver representative as 
seeking appellate review of a denial of vocational rehabilitation 
benefits and SMP.

In October 1997, a PVA representative requested the claims files 
to review.  In a December 1997 statement, the Denver 
representative informed the RO that the Denver office of the PVA 
handled all claims over which the Salt Lake City RO had 
jurisdiction.  Later that month, the RO forwarded the claims file 
to the Denver office of the PVA.  The files were returned by PVA 
in February 1998.

In a May 1998 statement, a PVA representative made reference only 
to the matter of SMP.

In a January 14, 1999 statement, the Denver representative 
indicated that he continued to disagree with VA's "decision."  
In explanation, he noted that the disability percentage assigned 
to the Veteran's legs did not include the extra loss of use of 
his legs.  In March 1999, the RO responded by noting that the May 
1997 rating decision assigning disability ratings for both of the 
Veteran's legs was final.  In May 1999, the Denver representative 
expressed disagreement with the RO's determination as to 
finality.  When the RO requested that he clarify the issue(s) 
with which he disagreed in June 1999, however, he responded by 
addressing an issue other than one involving increased ratings.

In September 1999, the RO granted entitlement to SMP based on the 
need for regular aid and attendance.  The rating action also 
denied entitlement to increased ratings for decreased muscle 
strength in the lower extremities.  

Later in September 1999, the Denver representative disagreed with 
the effective date assigned to the SMP award.  He additionally 
noted that the SMP award would have an effect on the decreased 
muscle strength disorders because there was a recognized need for 
aid and attendance based on loss of use of the lower extremities, 
bowel and bladder dysfunction, and erectile dysfunction.

In October 2000, the RO determined, based on a finding of clear 
and unmistakable error (CUE) in a prior decision, that the 
Veteran was entitled to an effective date of May 14, 1999, for 
SMP based on the need for regular aid and attendance.

In March 2001, a representative from the Portland PVA submitted 
what he styled as a notice of disagreement with the June 1993 
rating decision denying SMP and with the evaluations assigned in 
the May 1997 rating decision.  He argued that the Veteran should 
be rated for bowel and bladder impairment, and that the Veteran 
should be entitled to special monthly compensation at the "r-1" 
rate.

The RO thereafter sought an advisory opinion from the Director of 
VA's Compensation and Pension Service.  That opinion, dated in 
November 2001, indicated there was insufficient evidence to 
determine the exact residuals of the spinal problems or the 
baseline pre-existing level of severity for accurately rating the 
residuals for which the Veteran was receiving compensation 
pursuant to 38 U.S.C.A. § 1151.  The November 2001 opinion noted 
that, should the Veteran be determined to have additional loss of 
use of the lower extremities and impairment of bowel and bladder 
control due to the prior VA treatment, he would be entitled to 
the "o" rate of SMC from the point in time it was confirmed 
medically that he no longer had the use of his lower extremities 
and was completely incontinent of his bowel and bladder.  The 
opinion also noted that the Veteran would be entitled to the 
"r" rate of special monthly compensation if disability 
contributing to the need for aid and attendance was aggravated by 
the prior VA treatment.

In an April 2002 rating decision, the RO denied an increased 
rating for the evaluation assigned the bilateral lower 
extremities.  In July 2002, the Denver representative expressed 
disagreement with the April 2002 rating decision.  He reiterated 
that the Denver PVA was the only PVA office representing 
claimants whose files were under the jurisdiction of the Salt 
Lake City RO.  He alleged that the RO nevertheless had sent the 
claims files twice to the San Diego PVA and once to the Portland 
PVA.

In a February 2003 statement, a PVA representative from the 
Albuquerque, New Mexico, office provided VA with evidence for the 
Veteran.

In March 2003, the Denver representative argued that the matter 
of entitlement to SMC was on appeal and had been pursued since 
1997.  He alleged that the RO was engaging in stall tactics and 
provided an unsigned letter as proof of this allegation.  The 
letter, purportedly postmarked from Salt Lake City, accused the 
Denver representative of unprofessional conduct.

A September 2003 rating decision thereafter denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for neurogenic bowel 
and bladder impairment, and special monthly compensation for loss 
of use of the lower extremities.

In July 2004 the Denver representative requested that the claims 
file be sent to the Nevada PVA for review as he apparently now 
operated from that office.

In September 2004, a PVA representative argued that the RO had 
mischaracterized the issue on appeal all along as one involving 
special monthly pension rather than special monthly compensation.

In a March 2005 decision, the Board referred the matter of 
entitlement to SMC based on the need for aid and attendance of 
another person as it was not on appeal.  The Board granted a 
schedular 100 percent evaluation for loss of use of both feet and 
remanded the issue of SMC for loss of use of the feet, finding 
that a February 2004 argument by a PVA representative was a 
notice of disagreement as to the September 2003 rating action.  
The Board instructed the RO to issue a statement of the case on 
the matter.  The Board also remanded the matter of entitlement to 
an earlier effective date for the award of SMP.

In a May 17, 2005, rating decision, the RO implemented the 
Board's grant of a 100 percent schedular evaluation for loss of 
use of both feet, effective March 10, 2000 (the date of the claim 
for an increased rating, according to the RO).  The RO also 
granted entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for neurogenic bladder and bowel impairments, with 
respective 60 and 30 percent evaluations effective March 10, 
2000.  The RO granted entitlement to SMC at the "l 1/2" rate 
based on loss of use of the feet, coupled with a 50 percent or 
higher rating for bladder impairment, effective March 10, 2000.  
The Veteran was notified of the rating action in June 2000 and 
PVA was copied on the notice.

Thereafter, no pertinent communication was received from the 
Veteran or his representative until March 2006 when a PVA 
representative forwarded a statement from the Denver 
representative to VA in which the Denver representative noted 
that it appeared the issue still pending before the Board for an 
earlier effective date for SMP was actually for an earlier 
effective date for the grant of benefits under 38 U.S.C.A. § 
1151.

In April 2007, a PVA representative again insisted that the issue 
before the Board was one involving an earlier effective date for 
special monthly compensation.

In a July 2007 Board decision, the Board specifically noted that 
the issue on appeal involved an earlier effective date for 
special monthly pension and that special monthly compensation was 
first granted in May 2005 with no notice of disagreement filed 
until at least April 2007.  The representative requested 
reconsideration of the above determination by the Board which was 
denied in March 2008.  In denying reconsideration, the Board 
explained that the 1997 statements regarding the lower 
extremities made by the Veteran referred to the schedular 
ratings, and did not reference SMC.  The Board further noted 
that, in the March 2003 statement, he submitted a claim for SMC 
for loss of use of the lower extremities which was denied in 
September 2003.  The Board also noted that he initiated an appeal 
of the denial in September 2004.  The Board stated that, contrary 
to the understanding of the Denver representative, there was no 
persuasive authority for the proposition that, when a Veteran 
requests a higher rating for a disorder, consideration of the 
request requires consideration of entitlement to SMC.

In a March 2008 rating decision, the RO denied entitlement to a 
higher level of SMC, and denied entitlement to an effective date 
earlier than March 10, 2000 for the award of SMC based on loss of 
use of the lower extremities.  In January 2009 (during the 
pendency of this appeal), the RO increased the evaluation 
assigned the bowel disorder to 100 percent disabling, effective 
March 10, 2000, and determined that the Veteran was entitled to 
SMC at the "o" and "r-1" rates based on the loss of use of the 
extremities coupled with complete loss of bowel and bladder 
function, effective March 10, 2000.

In challenging the May 17, 2005 rating decision, the Veteran 
contends his original claim in September 1992 was one for loss of 
use of the lower extremities, and loss of bowel and bladder 
function.  He maintains that he has pursued those claims 
continuously since that time.  The Denver representative 
maintains that he did not receive notice at times concerning VA's 
actions because the RO would send the notice to PVA service 
officers who did not have oversight over the Veteran's claim.  
The Denver representative maintains that this is why a timely 
substantive appeal was not filed.  The Veteran testified that he 
in fact did receive notice of all decisions by VA and that he 
personally sent in his appeal forms directly to the RO in a 
timely manner.  The Denver representative also suggests that the 
RO erroneously overruled the Compensation and Pension Service's 
November 2001 determination in some manner and that the effective 
date assigned the Veteran's award of SMC should be commensurate 
with rules applicable to "Nehmer class members."


Analysis

The Board observes initially that the Veteran's primary 
contention is that the May 17, 2005, rating decision never became 
final and the effective date issue remains pending.  The record 
reflects, however, that Veteran received notice of the decision 
and of his appellate rights in June 2005 - a fact he acknowledges 
- but did not communicate with VA within a year of that notice.  
The PVA also was notified of that decision although the specific 
office of the PVA notified is not apparent from VA's letter.  The 
only potentially relevant communication from the Veteran's 
representative within one year of notice of the decision was the 
May 2006 statement in which he expressed his understanding that 
the issue pending before the Board at the time was one for an 
earlier effective date for the matters involving the residuals of 
the back disorder for which compensation was in effect under 
38 U.S.C.A. § 1151.  That statement cannot be accepted as a 
notice of disagreement (NOD).  An NOD is "[a] written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the [RO] and a desire to contest the result"; 
it "must be in terms which can be reasonably construed as 
[expressing] disagreement with that determination and a desire 
for appellate review."  See Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002).  The representative did not reference SMC in 
his statements and did not express dissatisfaction or 
disagreement with the May 2005 rating decision.  At most, he was 
expressing his misunderstanding of the issue before the Board in 
connection with the eventual 2007 Board decision.

The Board next observes that its July 2007 decision specifically 
concluded that the earlier effective date issue had not been 
appealed and, in March 2008, concluded that its July 2007 
decision was correct in this regard.  The Board again finds that 
neither the Veteran nor his representative initiated an appeal 
within one year of the May 2005 rating decision.  

Although the Veteran contends that he filed an appeal, the record 
is devoid of any notice of disagreement or other pertinent 
communication from him during the one year period of notice from 
the decision.  The Denver representative asserts strenuously that 
higher level officials at the RO personally thwarted the 
Veteran's appeal by misdelivering notifications to PVA offices 
having no oversight over the Veteran's claim.  The Board next 
observes that the Veteran himself acknowledged that he received 
pertinent notifications from VA and maintains that he personally 
took action.  In any event, the RO had no obligation to send any 
notices to a particular service officer within PVA especially as 
the Veteran's power of attorney did not designate any individual.  
Moreover, the record reflects that the Veteran used several PVA 
service officers from various offices (including Portland and 
Albuquerque) throughout the years in connection with his claims.  
To the extent that the Denver representative suggests that the RO 
purposely hid documents showing that the Veteran appealed the May 
2005 rating action, the Board finds his accusations unpersuasive.  
The representative certainly has not adduced any evidence of such 
wrongdoing.  Nor is there any persuasive evidence in the record, 
other than the Denver representative's uncorroborated and 
sometimes hysterical statements, that the RO engaged in 
destroying or misplacing relevant documents in the Veteran's 
case.  In short, the record reflects that the Veteran and his 
representative were notified properly of the May 2005 rating 
action and an appeal of that rating action was not initiated 
within one year of notice.  Neither the Veteran nor the Denver 
representative has identified or submitted any relevant evidence 
demonstrating either a lack of proper notice or that an appeal 
was timely filed.  The May 2005 rating action therefore is final.  
38 C.F.R. §§ 20.200, 20.1103 (2009). 

In the absence of a clear and unmistakable error challenge to a 
prior decision, a claimant cannot file, and VA cannot adjudicate, 
a freestanding claim for an earlier effective date because to do 
so would compromise the rule of finality.  See Rudd v. Nicholson, 
20 Vet. App. 296, 300 (2006).  The Board also notes that, once a 
decision awarding an effective date is final, the law that 
controls the assignment of effective dates specifies that an 
effective date of an award based on submission of new and 
material evidence is the date of receipt of the new and material 
evidence.  By operation of law, the Board could not award an 
effective date earlier than the date of application to reopen.  
Lapier v. Brown, 5 Vet. App. 215 (1993).

A claimant nevertheless may allege clear and unmistakable error 
in the rating action which assigned the effective date. 

Previous determinations, which are final and binding, including 
decisions of service connection, degree of disability and other 
issues, will be accepted as correct in the absence of CUE.  38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  To establish a valid CUE 
claim, a Veteran must show that either the correct facts, as they 
were known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992) 
(en banc).

The Court has stressed consistently the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313-4.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made", and 
(3) a determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell).  See also Bustos v. West, 
179 F.3d 1378 (Fed. Cir.) (expressly adopting the "manifestly 
changed the outcome" language in Russell), cert. denied, 120 S. 
Ct. 405 (1999).

In order to determine whether a previous final VA rating decision 
contained CUE, a review of the law and evidence which was before 
the rating board "at that time" must be undertaken.  See 38 
C.F.R. § 3.104(a).  "A determination that there was 'clear and 
unmistakable error' must be based on the record that existed at 
the time of the prior . . . decision."  Russell, 3 Vet. App. at 
314.  As the Court stated in Russell, the availability of the CUE 
remedy "does not mean that the same issue may be endlessly 
reviewed . . . there is finality in Veterans' benefits 
jurisprudence."  Id. at 325. (Emphasis in original).

To reiterate, a mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed and 
evaluated does not provide a basis upon which to find that VA 
committed administrative error during the adjudication process.  
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error 
must be of fact or of law and, when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be clear 
and unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can never 
rise to the stringent definition of clear and unmistakable error.  
Fugo, 6 Vet. App. at 43-44. 

The special monthly compensation provided by 38 U.S.C. § 1114(l) 
is payable for anatomical loss or loss of use of both feet, one 
hand and one foot, blindness in both eyes with visual acuity of 
5/200 or less or being permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 C.F.R. § 3.350(b) 
(2009).

In addition to the statutory rates payable under 38 U.S.C. § 1114 
(l) through (n) and the intermediate or next higher rate 
provisions outlined above, additional single permanent disability 
or combinations of permanent disabilities independently ratable 
at 50 percent or more will afford entitlement to the next higher 
intermediate rate or if already entitled to an intermediate rate 
to the next higher statutory rate under 38 U.S.C. § 1114, but not 
above the (o) rate.  38 C.F.R. § 3.350(f)(3) (2009). 

The special monthly compensation provided by 38 U.S.C. § 1114(o) 
is payable for, inter alia, paralysis of both lower extremities 
together with loss of anal and bladder sphincter control.  The 
requirement of loss of anal and bladder sphincter control is met 
even though incontinence has been overcome under a strict regimen 
of rehabilitation of bowel and bladder training and other 
auxiliary measures.  38 C.F.R. § 3.350(e)(2) (2009).

A Veteran receiving the maximum rate under 38 U.S.C. § 1114 (o) 
or (p) who is in need of regular aid and attendance or a higher 
level of care is entitled to an additional allowance during 
periods he or she is not hospitalized at United States Government 
expense.  38 C.F.R. § 3.350(h)(1) (2009).

For the purposes of SMC, loss of use of a foot is determined to 
exist when no effective function remains other than that which 
would be equally well served by an amputation stump at the site 
of election below knee with use of a suitable prosthetic 
appliance.  The determination is made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 4.63 (2009).

The effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is received 
within one year from such date.  Otherwise, the award will be 
effective the later of the date of receipt of claim or the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151 (2009).  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2009).

Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not of full age and capacity or possessing full social and 
civil rights may be considered an informal claim. Such an 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155 (2009).

As indicated previously, the pertinent evidence of record at the 
time of the May 2005 rating decision showed that, in September 
1992, the Veteran filed a claim for SMP based the need for aid 
and attendance.  His representative at that time stated 
explicitly that the Veteran was seeking SMP only.  In January 
1994, the Veteran sought compensation for additional back 
disability resulting from VA treatment.  He did not mention loss 
of use of the extremities, the need for aid and attendance, or 
interest in SMC.  In May 1997, entitlement to compensation for 
weakened right and left lower extremities was granted.  The 
Veteran did not disagree with the ratings assigned or the 
effective dates.  In June 1997 he requested aid and attendance, 
which the RO interpreted, without objection from the Veteran or 
his representative, as a claim for SMP.  That claim eventually 
was granted in September 1999.  In the interim, the 
representative in January 1999 made reference to the percentage 
of disability assigned the loss of use of the lower extremities 
but did not reference SMC.  

Thereafter, the representative submitted statements the RO 
reasonably construed as a request for an increased rating.  It 
was not until March 2001 that the representative mentioned that 
the Veteran should be awarded SMC at the "r-1" rate.  
Eventually, the Board determined that he was entitled to a 100 
percent schedular evaluation for loss of use of his lower 
extremities.  In implementing this determination, the RO assigned 
an effective date of March 10, 2000.

In alleging CUE in the May 2005 rating decision, the Veteran 
appears to allege that, factually, his claim for SMC was filed 
well before March 10, 2000.  He also appears to allege that he 
was the functional equivalent to a "Nehmer class member" such as 
to have been entitled to an effective date consistent with the 
rules established in Nehmer v. United States Department of 
Veterans Affairs.  He argues further that the RO somehow failed 
to comply with the November 2001 opinion by the Director of 
Compensation and Pension Service.

Turning first to the allegation that he filed a claim for SMC 
prior to March 10, 2000, the record shows that, at most, the 
Veteran mentioned aid and attendance in a context that could have 
been construed as either a claim for special monthly pension or 
special monthly compensation.  Prior to March 2001, the RO 
construed it as a claim for the former and neither the Veteran 
nor his representative objected to this interpretation of his 
claim.  When the Denver representative mentioned loss of use of 
the lower extremities in 1999, he did so in the context of a 
schedular rating and did not mention SMC.  The Board notes, as it 
did in March 2008, that a claim for an increased rating does not 
in and of itself raise a claim of SMC.  Consequently, the 
Veteran's allegations in essence amount to nothing more than an 
argument that the facts were not weighed or evaluated correctly.  
An assertion that the RO improperly weighed or evaluated evidence 
can never raise to the level of CUE.  Fugo, 6 Vet. App. at 43.

As to whether the Veteran was a "Nehmer class member", the 
Board observes that, under 38 C.F.R. § 3.816, a "Nehmer class 
member" includes a Vietnam Veteran who has a covered herbicide 
disease.  38 C.F.R. § 3.816(b)(1)(i) (2005).  A covered herbicide 
disease means a disease for which the Secretary of VA established 
a presumption of service connection before October 1, 2002, 
pursuant to the Agent Orange Act of 1991, Public Law 102-4, other 
than chloracne.  38 C.F.R. § 3.816(b)(2).  The Board also 
observes that none of the disorders responsible for the Veteran's 
need for SMC are included in the list of covered herbicide 
diseases.  The representative appears to have acknowledged this 
at the hearing arguing that the effective date for SMC in this 
case should have been established in a manner analogous to the 
procedure employed for Nehmer class members.  He has not cited to 
any law, regulation or other source of authority even remotely 
suggesting that VA was required or even permitted to extend 
38 C.F.R. § 3.816 to the Veteran's claim.  The May 2005 rating 
action did not err in not applying that regulation when assigning 
the effective date of March 10, 2000 to the grant of SMC. 

As to the November 2001 opinion by VA's Compensation and Pension 
Service, that opinion did not purport to establish an effective 
date for the award of SMC particularly as entitlement to SMC had 
not been granted at that time.  At most, the opinion offered 
guidance to the RO in determining whether the Veteran would be 
entitled to SMC and specifically noted that this depended on the 
results of further evidentiary development.  The May 2005 rating 
decision did not fail to comply with any statement contained in 
the November 2001 opinion.

In conclusion, the Board finds that the May 17, 2005, rating 
decision reasonably was supported by the evidence then of record 
and was not clearly and unmistakably erroneous.  As noted, the 
Veteran did not file a claim seeking entitlement to special 
monthly compensation until after March 10, 2000.  Moreover, the 
Veteran was not a "Nehmer class member," and the November 2001 
opinion by the Director of the Compensation and Pension Service 
did not require the assignment of an effective date prior to 
March 10, 2000.  Because the RO properly applied the law to the 
facts in the May 17, 2005, rating decision, which assigned an 
effective date of March 10, 2000, for the award of SMC, the 
Veteran's claim of entitlement to an effective date earlier than 
March 10, 2000, for SMC based on a claim of CUE in the May 17, 
2005, rating decision is denied.

In Simmons v. Principi, 17 Vet. App. 104, 114 (2003), the Court 
held that the proper remedy for the Board, when confronted with 
an inadequately pled CUE claim collaterally attacking an RO 
decision, is to dismiss the challenge without prejudice.  In the 
instant case, the Veteran has set forth the alleged clear and 
unmistakable errors, particularly with respect to applying the 
Nehmer class member designation, the legal and factual basis for 
the allegations, and why he believes the result would have been 
manifestly different but for the alleged error.  Consequently, 
the Board finds that denial of his claim on the merits with 
prejudice as to refiling, rather than dismissal without 
prejudice, is appropriate. 


ORDER

The request that revision of an May 17, 2005, rating decision, 
which assigned an effective date of March 10, 2000, for the award 
of SMC, on the basis of CUE is dismissed with prejudice as to 
refiling. 

	(CONTINUED ON NEXT PAGE)



REMAND

As discussed in the Introduction, a January 2009 rating action 
awarded an effective date of March 10, 2000, for the grant of SMC 
at the "r-1" rate.  Although the January 2009 statement of the 
case characterized the issue on appeal as involving the proper 
effective date for the grant of SMC at the "r-1" rate, the SOC 
actually was issued in connection with the Veteran's disagreement 
as to the March 2008 rating decision.  The Board also notes that 
the January 2009 rating decision was date stamped two days after 
the date stamp on the SOC.  In short, the January 2009 statement 
of the case was not issued in response to the January 2009 rating 
decision.  The records shows, however, that the Veteran 
thereafter disagreed repeatedly with the assigned effective date 
for the award of SMC at the "r-1" rate.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a Veteran expressed 
disagreement in writing with a decision by an agency of original 
jurisdiction and the agency of original jurisdiction failed to 
issue a statement of the case, the Board should remand the matter 
for issuance of a statement of the case.   Consequently, the 
Board must remand the issue of entitlement an effective date 
earlier than March 10, 2000, for the award of SMC at the "r-1" 
rate for further procedural action. 

Accordingly, this case is REMANDED for the following action:

Issue a statement of the case to the 
Veteran addressing the claim of entitlement 
to an effective date earlier than March 10, 
2000, for the award of SMC at the "r-1" 
rate.  The Veteran should be advised of the 
need to file a timely substantive appeal 
with respect to the January 2009 rating 
decision.  If, and only if, a timely appeal 
is perfected, then this issue should be 
returned to the Board. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO. The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


